Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on September 22, 2021.
	Claims 1-8, 11-18 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on September 22, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Claims 1-8, 11-18 were rejected under 35 U.S.C. 103 as being unpatentable over Sherf et al. US Patent Publication No. 2017/0201571 (“Sherf”) in view of Gillies et al. US Patent Publication No. 2012/0259994 (“Gilles”), Roithshtein et al. US Patent Publication No. 2017/0163567 (“Roithshtein”), and Huggins US Patent Publication No. 2004/0225728 (“Huggins”).
Applicant argued that the same processing device(s): receive the live audio stream(s) via its audio channel(s), generate the discrete audio data packets therefrom and transmit, over a first network, those discrete audio data packets for receipt by at least one of the other networked processing devices. Gillies teaches a content preparation device 20 in which the receipt, digitization and subsequent transmission of audio data requires multiple processing devices (e.g., audio encoder 26, encapsulation unit 30 and output interface 32 of content preparation device 20) (Remarks, p. 15).
In response, Applicant appears to interpret each of encoder 26, unit 30, and interface 32 as a separate processing device and thus Gillies requires multiple processing devices.  The examiner respectfully disagrees because the claim does not further define the “processing device,” and Gillies’ (s)” (emphasis noted), which suggests the functions being performed by more than one processing device.  The claim also does not require more than one processing device to perform each of the functions (see claim language “at least one of the plurality of processing devices”).
Applicant’s amendment that the transmission of the plurality of discrete audio packets is in accordance with at least Real-Time Transport protocol has overcome Gilles.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherf et al. US Patent Publication No. 2017/0201571 (“Sherf”) in view of Kohno et al. US Patent No. 7,502,818 (“Kohno”), Roithshtein et al. US Patent Publication No. 2017/0163567 (“Roithshtein”), and Bradley et al. US Patent Publication No. 2018/0054481 (“Bradley”).

Regarding claim 1, Sherf teaches a system for capturing and distributing live audio streams of a live event to a plurality of mobile computing devices, the system comprising: 
a plurality of processing devices in network communication with each other (para. [0072] servers, processing nodes.  para. [0085] communication among the servers.  para. [0093] each delivery agent 215 may update its own local content record to reflect the information retrieved from other delivery server(s)), 
at least one memory coupled to the plurality of processing devices, the at least one memory configured to store computer-executable instructions, the computer-executable instructions when executed by the plurality of processing devices causing the plurality of processing devices to: 
at the at least one of the plurality of processing devices having the at least one audio channel associated therewith: 
receive at least one of the live audio streams via the at least one audio channel (para. [0073] streaming content captured from streaming devices, e.g. camera 260, a microphone.  streaming data objects may include… a feed of live music concert), and 
transmit, over a first network, a plurality of discrete audio data packets for receipt by at least one of the remainder of the plurality of processing devices (para. [0077] desirable that the requested content object(s) are immediately available at the delivery server(s) 210.  content object(s) cached at the delivery 210 once it is loaded to the origin server 230); 
at a nominated processing device of the plurality of processing devices: 
receive a connection request from a respective mobile computing device of the plurality of mobile computing devices, the connection request including a request for transmission of one of the live audio streams to the respective mobile computing device (para. [0074] client device 250… smartphone, tablet… para. [0159] receive from the client device 250, a content request for retrieving one or more content object(s). para. [0162] identification of the type of the requested content object(s), a sound clip, streaming video and/or the like), 
determine a distribution status of each one of the plurality of the processing devices to transmit transmission copies for receipt by the respective mobile computing device originating the connection request, the distribution status indicating at least the ability of the applicable processing device to transmit the transmission copies to the respective mobile computing device (para. [0079] delivery server 210, 
based on the determined distribution status of each one of the plurality of the processing devices, select a processing device of the plurality of the processing devices to transmit the transmission copies for receipt by the respective mobile computing device (para. [0173] agent 225 may select the specific delivery server 210 that is suitable for storing and delivering the requested object(s)); and 
at the selected processing device: 
transmit transmission copies for receipt by the respective mobile computing device over the first network or a second network (para. [0182] initiate a transmission session with the delivery agent 215 executed by the delivery server(s) 210 to access, retrieve, process, play… requested content object(s)),
wherein the plurality of discrete audio data packets are transmitted for receipt by the remainder of the plurality of processing devices or received by the at least one of the plurality of processing devices having the at least one audio channel associated therewith (para. [0077] delivery server 210 may fetch (retrieve) the requested content object(s).  para. [0157] management agent(s) 225 may select a delivery server 210 that is close to the requesting client device 250 for storing (caching) packets of live streaming content object);
wherein the plurality of discrete audio data packets are transmitted for receipt by the remainder of the plurality of processing devices or received by the at least one of the plurality of processing devices having the at least one audio channel associated therewith (para. [0077] delivery server 210 may fetch (retrieve) the requested content object(s) from the origin server(s) 230.  para. [0093] each delivery agent 215 may update its own local content record to reflect the information retrieved from other delivery server(s).  para. [0157] management agent(s) 225 may select a delivery server 210 that is close to the requesting client device 250 for storing (caching) packets of live streaming content object).  
Sherf does not expressly teach:

at at least one of the plurality of processing devices: generate copies of the plurality of discrete audio data packets, and place the copies of the plurality of discrete audio data packets in a buffer accessible to the at least one of the plurality of processing devices;
at the selected processing device: generate the transmission copies of the plurality of discrete audio data packets from the copies placed in the buffer accessible by the selected processing device, andtransmit the transmission copies for receipt by the respective mobile computing device over the first network or a second network.
Sherf teaches transmitting the plurality of discrete audio data packets for receipt by the remainder of the plurality of processing devices but not in accordance with the User Datagram Protocol (UDP) and by multicast transmission or unicast transmission.
Kohno teaches at at least one of a plurality of processing devices having an at least one audio channel associated therewith: receive at least one of live audio streams via the at least one audio channel (col. 8, lines 14-16.  senders and receivers can be configured as… capable of both sending and receiving.  obtains media such audio… microphone 110.  fig. 9 see streaming data 203); generate a plurality of discrete audio data packets from the at least one received live audio stream (col. 9, line 4-7.  sender 201 packetizes data such as an image or audio), and transmit in accordance with at least Real-Time Transport Protocol (RTP), over a first network, the plurality of discrete audio data packets for receipt by at least one of the remainder of the plurality of processing devices (col. 9, line 4-7.  sends the data packets to a receiver 202.  col. 14, lines 15-21, 51-56.  generates RTP packets containing the encoded data.  receiver 202 receives the RTP packets from the sender 201).

Roithshtein teaches at a processing device: generate copies of a plurality of data packets, and place the copies of the plurality of data packets in a buffer accessible to the processing device (para. [0018] receipt of a multicast packet, storage of a single copy.  sends multiple copies of the stored copy); and at a processing device: generate transmission copies of the plurality of data packets from the copies placed in the buffer accessible by the selected processing device, and transmit the transmission copies for receipt by the computing device over a first network or a second network (para. [0018],[0022] replicates and sends multiple copies of the stored copy of the multicast packet.  para. [0026] copies of each received packet.  unicast packets, multicast packets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sherf and Kohno with Roithshtein’s disclosure of transmitting copies generated from copies of received packets such that at least one of the servers (processing devices) of Sherf is configured to generate copies of the audio data packets and place the copies of the packets in a buffer, for the nominated processing device to determine the status to transmit the copies of the packets, and for the selected server of Sherf to be able to generate and transmit transmission copies of the packets in the buffer.  One of ordinary skill in the art would have been motivated to do so for benefits of being able provide copies of packets at different levels of quality of service (para. [0007]) and efficient handling of memory (para. [0016]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sherf, Kohno, and Roithshtein by implementing Bradley’s disclosure of transmitting data packets to servers in accordance with UDP by multicasting or unicasting such that the discrete audio packets as disclosed by the combination of Sherf and Kohno are transmitted to the servers in accordance with UDP.   One of ordinary skill in the art would have been motivated to do so because Sherf describes transmitting objects that may include live content (para. [0073]) and describes transmitting content using UDP (para. [0153]).  Bradley’s disclosure of using UDP to transmit content to the servers would have provided benefits such as achieving simpler communications and less delay, which are important for delivering live content.  Furthermore, Bradley’s delivery by unicasting or multicasting would have provided transmission based on sender’s preference based on different benefits provided by unicasting or multicasting such as data loss and/or use of resources.

Regarding claim 11, Sherf teaches a non-transitory computer-readable medium for capturing and distributing live audio streams of a live event to a plurality of mobile computing devices, the computer-readable medium comprising computer-executable instructions for: 
a plurality of processing devices in network communication with each other (para. [0072] servers, processing nodes.  para. [0085] communication among the servers.  para. [0093] each delivery agent 215 may update its own local content record to reflect the information retrieved from other delivery server(s)), at least one of the plurality of processing devices having at least one audio channel associated therewith 
at the at least one of the plurality of processing devices having the at least one audio channel associated therewith: 
receiving at least one of the live audio streams via the at least one audio channel (para. [0073] streaming content captured from streaming devices, e.g. camera 260, a microphone.  streaming data objects may include… a feed of live music concert), and 
transmitting, over a first network, a plurality of discrete audio data packets for receipt by at least one of the remainder of the plurality of processing devices (para. [0077] content object(s) cached at the delivery 210 once it is loaded to the origin server 230); 
at a nominated processing device of the plurality of processing devices: 
receiving a connection request from a respective mobile computing device of the plurality of mobile computing devices, the connection request including a request for transmission of one of the live audio streams to the respective mobile computing device (para. [0159] receive from the client device 250, a content request for retrieving one or more content object(s). para. [0162] identification of the type of the requested content object(s), a sound clip, streaming video and/or the like), 
determining a distribution status of each one of the plurality of the processing devices to transmit transmission copies by the respective mobile computing device originating the connection request, the distribution status indicating at least the ability of the applicable processing device to transmit the transmission copies to the respective mobile computing device (para. [0079] delivery server 210, management server 220 may be integrated together as a single server.  para. [0093] monitor a plurality of delivery servers 210… in order to maintain the content record.  para. [0095] for each listed content object, the record comprise network resources utilization, utilization, availability parameter), and 
based on the determined distribution status of each one of the plurality of the processing devices, selecting a processing device of the plurality of the processing devices to transmit the transmission copies 
at the selected processing device: 
transmitting a plurality of discrete audio data packets or the transmission copies for receipt by the respective mobile computing device over the first network or a second network (para. [0182] initiate a transmission session with the delivery agent 215 executed by the delivery server(s) 210 to access, retrieve, process, play… requested content object(s)),
wherein the plurality of discrete audio data packets are transmitted for receipt by the remainder of the plurality of processing devices or received by the at least one of the plurality of processing devices having the at least one audio channel associated therewith (para. [0077] delivery server 210 may fetch (retrieve) the requested content object(s).  para. [0157] management agent(s) 225 may select a delivery server 210 that is close to the requesting client device 250 for storing (caching) packets of live streaming content object);
wherein the plurality of discrete audio data packets are transmitted for receipt by the remainder of the plurality of processing devices or received by the at least one of the plurality of processing devices having the at least one audio channel associated therewith (para. [0077] delivery server 210 may fetch (retrieve) the requested content object(s) from the origin server(s) 230.  para. [0093] each delivery agent 215 may update its own local content record to reflect the information retrieved from other delivery server(s).  para. [0157] management agent(s) 225 may select a delivery server 210 that is close to the requesting client device 250 for storing (caching) packets of live streaming content object).  
Sherf does not expressly teach:
at the at least one of the plurality of processing devices having the at least one audio channel associated therewith: generate a plurality of discrete audio data packets from the at least one received live audio stream, and transmit in accordance with at least Real-Time Transport Protocol (RTP), over a first network, the plurality of discrete audio data packets for receipt by at least one of the remainder of the plurality of processing devices; 

at the selected processing device: generate the transmission copies of the plurality of discrete audio data packets from the copies placed in the buffer accessible by the selected processing device.
Sherf teaches transmitting the plurality of discrete audio data packets for receipt by the remainder of the plurality of processing devices but not in accordance with the User Datagram Protocol (UDP) and by multicast transmission or unicast transmission.
Kohno teaches at at least one of a plurality of processing devices having an at least one audio channel associated therewith: receive at least one of live audio streams via the at least one audio channel (col. 8, lines 14-16.  senders and receivers can be configured as… capable of both sending and receiving.  obtains media such audio… microphone 110.  fig. 9 see streaming data 203); generate a plurality of discrete audio data packets from the at least one received live audio stream (col. 9, line 4-7.  sender 201 packetizes data such as an image or audio), and transmit in accordance with at least Real-Time Transport Protocol (RTP), over a first network, the plurality of discrete audio data packets for receipt by at least one of the remainder of the plurality of processing devices (col. 9, line 4-7.  sends the data packets to a receiver 202.  col. 14, lines 15-21, 51-56.  generates RTP packets containing the encoded data.  receiver 202 receives the RTP packets from the sender 201).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sherf by implementing Kohno’s disclosure of generating a plurality of discrete audio data packets from the at least one received live audio stream and transmitting the packets in accordance with RTP such that discrete audio data packets are generated from the live audio streams of Sherf and transmitted using RTP.  Sherf discloses audio stream are transmitted over a network.  One of ordinary skill in the art would have been motivated to do so in order because Sherf describes live streaming from streaming devices such as camera and a microphone (para. [0073]).  Kohno would have 
Roithshtein teaches: at a processing device: generate copies of a plurality of data packets, and place the copies of the plurality of data packets in a buffer accessible to the processing device (para. [0018] receipt of a multicast packet, storage of a single copy.  sends multiple copies of the stored copy); and at a processing device: generate transmission copies of the plurality of data packets from the copies placed in the buffer accessible by the selected processing device, and transmit the transmission copies for receipt by the computing device over a first network or a second network (para. [0018],[0022] replicates and sends multiple copies of the stored copy of the multicast packet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sherf and Kohno with Roithshtein’s disclosure of transmitting copies generated from copies of received packets such that at least one of the servers (processing devices) of Sherf is configured to generate copies of the audio data packets and place the copies of the packets in a buffer, for the nominated processing device to determine the status to transmit the copies of the packets, and for the selected server of Sherf to be able to generate and transmit transmission copies of the packets in the buffer.  One of ordinary skill in the art would have been motivated to do so for benefits of being able provide copies of packets at different levels of quality of service (para. [0007]) and efficient handling of memory (para. [0016]).
Bradley teaches transmitting audio data packets for receipt by a remainder of a plurality of processing devices in accordance with UDP, wherein the audio data packets are transmitted for receipt by a remainder of the plurality of processing devices by multicast transmission or unicast transmission (para. [0035] “client device”… encompass any device.  para. [0055] uses Real-Time Transport Protocol (RTP) encapsulated in User Datagram Protocol (UDP) packets 330 to deliver audio data from the host device 320 to the client devices 350.  Para. [0058] unicast streams.  system 300 can use multicasting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sherf, Kohno, and Roithshtein by implementing 

Regarding claim 13, Sherf teaches a method for capturing and distributing live audio streams of a live event to a plurality of mobile computing devices, the method comprising: 
a plurality of processing devices in network communication with each other (para. [0072] servers, processing nodes.  para. [0085] communication among the servers.  para. [0093] each delivery agent 215 may update its own local content record to reflect the information retrieved from other delivery server(s)), at least one of the plurality of processing devices having at least one audio channel associated therewith (para. [0072] server 230.  para. [0073] streaming content captured from streaming devices, e.g. camera 260, a microphone.  streaming data objects may include… a feed of live music concert);
at the at least one of the plurality of processing devices having the at least one audio channel associated therewith: 
receiving at least one of the live audio streams via the at least one audio channel (para. [0073] streaming content captured from streaming devices, e.g. camera 260, a microphone.  streaming data objects may include… a feed of live music concert), and 
 
at a nominated processing device of the plurality of processing devices: 
receiving a connection request from a respective mobile computing device of the plurality of mobile computing devices, the connection request including a request for transmission of one of the live audio streams to the respective mobile computing device (para. [0159] receive from the client device 250, a content request for retrieving one or more content object(s). para. [0162] identification of the type of the requested content object(s), a sound clip, streaming video and/or the like), 
determining a distribution status of each one of the plurality of the processing devices to transmit transmission copies for receipt by the respective mobile computing device originating the connection request, the distribution status indicating at least the ability of the applicable processing device to transmit the transmission copies to the respective mobile computing device (para. [0079] delivery server 210, management server 220 may be integrated together as a single server.  para. [0093] monitor a plurality of delivery servers 210… in order to maintain the content record.  para. [0095] for each listed content object, the record comprise network resources utilization, utilization, availability parameter), and 
based on the determined distribution status of each one of the plurality of the processing devices, selecting a processing device of the plurality of the processing devices to transmit the transmission copies for receipt by the respective mobile computing device (para. [0173] agent 225 may select the specific delivery server 210 that is suitable for storing and delivering the requested object(s)); and 
at the selected processing device: 
transmitting the transmission copies for receipt by the respective mobile computing device over the first network or a second network (para. [0182] initiate a transmission session with the delivery agent 215 executed by the delivery server(s) 210 to access, retrieve, process, play… requested content object(s)),

wherein the plurality of discrete audio data packets are transmitted for receipt by the remainder of the plurality of processing devices or received by the at least one of the plurality of processing devices having the at least one audio channel associated therewith (para. [0077] delivery server 210 may fetch (retrieve) the requested content object(s) from the origin server(s) 230.  para. [0093] each delivery agent 215 may update its own local content record to reflect the information retrieved from other delivery server(s).  para. [0157] management agent(s) 225 may select a delivery server 210 that is close to the requesting client device 250 for storing (caching) packets of live streaming content object).  
Sherf does not expressly teach:
at the at least one of the plurality of processing devices having the at least one audio channel associated therewith: generating a plurality of discrete audio data packets from the at least one received live audio stream, and transmitting in accordance with at least Real-Time Transport Protocol (RTP), over a first network, the plurality of discrete audio data packets for receipt by at least one of the remainder of the plurality of processing devices; 
at at least one of the plurality of processing devices: generating copies of the plurality of discrete audio data packets, and placing the copies of the plurality of discrete audio data packets in a buffer accessible to the at least one of the plurality of processing devices;
at the selected processing device: generating the transmission copies of the plurality of discrete audio data packets from the copies placed in the buffer accessible by the selected processing device.

Kohno teaches at at least one of a plurality of processing devices having an at least one audio channel associated therewith: receive at least one of live audio streams via the at least one audio channel (col. 8, lines 14-16.  senders and receivers can be configured as… capable of both sending and receiving.  obtains media such audio… microphone 110.  fig. 9 see streaming data 203); generate a plurality of discrete audio data packets from the at least one received live audio stream (col. 9, line 4-7.  sender 201 packetizes data such as an image or audio), and transmit in accordance with at least Real-Time Transport Protocol (RTP), over a first network, the plurality of discrete audio data packets for receipt by at least one of the remainder of the plurality of processing devices (col. 9, line 4-7.  sends the data packets to a receiver 202.  col. 14, lines 15-21, 51-56.  generates RTP packets containing the encoded data.  receiver 202 receives the RTP packets from the sender 201).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sherf by implementing Kohno’s disclosure of generating a plurality of discrete audio data packets from the at least one received live audio stream and transmitting the packets in accordance with RTP such that discrete audio data packets are generated from the live audio streams of Sherf and transmitted using RTP.  Sherf discloses audio stream are transmitted over a network.  One of ordinary skill in the art would have been motivated to do so in order because Sherf describes live streaming from streaming devices such as camera and a microphone (para. [0073]).  Kohno would have provided capabilities to generate packets to provide real time transmission of captured content over a computer network with the benefits provided by RTP such as low latency.
Roithshtein teaches: at a processing device: generate copies of a plurality of data packets, and place the copies of the plurality of data packets in a buffer accessible to the processing device (para. [0018] receipt of a multicast packet, storage of a single copy.  sends multiple copies of the stored copy); and at a processing device: generate transmission copies of the plurality of data packets from the copies 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sherf and Kohno with Roithshtein’s disclosure of transmitting copies generated from copies of received packets such that at least one of the servers (processing devices) of Sherf is configured to generate copies of the audio data packets and place the copies of the packets in a buffer, for the nominated processing device to determine the status to transmit the copies of the packets, and for the selected server of Sherf to be able to generate and transmit transmission copies of the packets in the buffer.  One of ordinary skill in the art would have been motivated to do so for benefits of being able provide copies of packets at different levels of quality of service (para. [0007]) and efficient handling of memory (para. [0016]).
Bradley teaches transmitting audio data packets for receipt by a remainder of a plurality of processing devices in accordance with UDP, wherein the audio data packets are transmitted for receipt by a remainder of the plurality of processing devices by multicast transmission or unicast transmission (para. [0035] “client device”… encompass any device.  para. [0055] uses Real-Time Transport Protocol (RTP) encapsulated in User Datagram Protocol (UDP) packets 330 to deliver audio data from the host device 320 to the client devices 350.  Para. [0058] unicast streams.  system 300 can use multicasting).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sherf, Kohno, and Roithshtein by implementing Bradley’s disclosure of transmitting data packets to servers in accordance with UDP by multicasting or unicasting such that the discrete audio packets as disclosed by the combination of Sherf and Kohno are transmitted to the servers in accordance with UDP.   One of ordinary skill in the art would have been motivated to do so because Sherf describes transmitting objects that may include live content (para. [0073]) and describes transmitting content using UDP (para. [0153]).  Bradley’s disclosure of using UDP to transmit content to the servers would have provided benefits such as achieving simpler 

Regarding claim 2, Sherf in view of Kohno, Roithshtein, and Bradley teach the system of claim 1, wherein the computer-executable instructions are configured to further cause the at least one of the plurality of processing devices having the at least one audio channel associated therewith to receive, via the first network, the plurality of discrete audio packets from one or more of the at least one of the plurality of the processing devices having the at least one audio channel associated therewith and at least one of the remainder of the plurality of processing devices (Sherf: para. [0075] plurality of content objects available through the content delivery system 200 may originate from one or more of the origin servers 230 that are registered for the content delivery system 200.  para. [0079] delivery server and original server may be integrated together.  para. [0093] each delivery agent 215 may update its own local content record to reflect the information retrieved from other delivery server(s)).

Regarding claim 3, Sherf in view of Kohno, Roithshtein, and Bradley teach the plurality of discrete audio data packets generated by the at least one of the plurality of the processing devices having the at least one audio channel associated therewith and the transmission of the plurality of discrete audio data packets to the remainder of the plurality of processing devices.  Sherf does not teach the system of claim 1, wherein the copies of the plurality of discrete audio data packets generated by the at least one of the plurality of the processing devices having the at least one audio channel associated therewith are generated prior to the transmission of the plurality of discrete audio data.
Roithshtein teaches generating copies of a plurality of data packets prior to transmission of the data packets to devices (para. [0018] receipt of a multicast packet, storage of a single copy.  sends multiple copies of the stored copy.  para. [0022] replicates and sends multiple copies of the stored copy of 

Regarding claim 4, Sherf in view of Kohno, Roithshtein, and Bradley teach the system of claim 1, wherein the number of processing devices constituting the plurality of processing devices varies based on one or more of: a change in a number of audio channels allocated to receive the live audio streams in respect of the plurality of processing devices; a change in the number of the plurality of mobile computing devices from a first number of mobile computing devices to a second number of mobile computing devices; and a change in the determined distribution status of any one of the plurality of processing devices (Sherf: para. [0026], [0172] launching additional delivery servers in case the plurality of delivery servers are overloaded).

Regarding claim 5, Sherf in view of Kohno, Roithshtein, and Bradley teach the system of claim 1 further comprising: one or more additional processing devices (Sherf: para. [0026], [0172] launching additional delivery servers), wherein the plurality of processing devices comprises the one or more additional processing devices, the number of the one or more additional processing devices being based on one or more of: an increase in the number of the plurality of mobile computing devices requesting transmission of one of the live audio streams; an increase in the number of audio channels over the plurality of processing devices being allocated to capture and distribute the live audio streams; and the determined distribution status of each one of the plurality of processing devices prior to adding the one or more additional processing devices (Sherf: para. [0026], [0172] launching additional delivery servers in case the plurality of delivery servers are overloaded).

Regarding claim 6, Sherf in view of Kohno, Roithshtein, and Bradley teach the system of claim 1, wherein the at least one live audio streams comprise at least a first live audio stream and a second live audio stream different than the first live audio stream (Sherf: para. [0073] content objects may further include streaming content objects captured from one or more of a plurality of streaming devices… streaming data objects may include, for example, a feed of a live music concert, a feed of a live football match).

Regarding claim 7, Sherf in view of Kohno, Roithshtein, and Bradley teach the system of claim 1 including transmitting transmission copies.  Sherf in view of Kohno and Roithshtein teach wherein: 
when the distribution status of the nominated processing device indicates that the nominated processing device is able to transmit the transmission copies for receipt by the respective mobile computing device, the selected processing device is the nominated processing device (Sherf: [0079] delivery server 210, management server 220 may be integrated together as a single server.  para. [0093] monitor a plurality of delivery servers 210… in order to maintain the content record.  para. [0095] for each listed content object, the record comprise network resources utilization, utilization, availability parameter.  para. [0173] agent 225 may select the specific delivery server 210 that is suitable for storing and delivering the requested object(s). (Roithshtein was previously applied to teach transmission copies, para. [0018] sends multiple copies of the stored copy), and 
when the distribution status of the nominated processing device indicates that the nominated processing device is not able to transmit the transmission copies for receipt by the respective mobile computing device, the selected processing device is another one of the plurality of processing devices (Sherf: para. [0173] agent 225 may select the specific delivery server 210 that is suitable for storing and delivering the requested object(s)).


when any one of the plurality of processing devices ceases to transmit the transmission copies to at least one mobile computing device of the plurality of mobile computing devices (Sherf: para. [0149] server becomes unavailable.  unavailable server is not used by the content delivery system), 
at the nominated processing device or another nominated device of the plurality of processing devices: 
receive a subsequent connection request from the at least one mobile computing device, the subsequent connection request including a subsequent request for transmission of one of the live audio streams to the at least one mobile computing device (Sherf: para. [0159] receive from the client device 250, a content request for retrieving one or more content object(s). para. [0162] identification of the type of the requested content object(s), a sound clip, streaming video and/or the like), 
determine a subsequent distribution status of each one of the plurality of the processing devices to transmit the transmission copies for receipt by the at least one mobile computing device originating the subsequent connection request, the subsequent distribution status indicating at least the ability of the applicable processing device to deliver the transmission copies to the at least one mobile computing device (Sherf: para. [0079] delivery server 210, management server 220 may be integrated together as a single server.  para. [0093] monitor a plurality of delivery servers 210… in order to maintain the content record.  para. [0095] for each listed content object, the record comprise network resources utilization, utilization, availability parameter (Roithshtein was previously applied to teach the transmission copies, para. [0018] sends multiple copies of the stored copy)), 
based on the subsequent distribution status of each one of the plurality of processing devices, select a subsequent processing device of the plurality of processing devices to transmit the transmission copies for receipt by the at least one mobile computing device (Sherf: para. [0173] agent 225 may select the specific delivery server 210 that is suitable for storing and delivering the requested object(s)); and 

transmit the transmission copies for receipt by the at least one mobile computing device over the first network or the second network (Sherf: para. [0182] initiate a transmission session with the delivery agent 215 executed by the delivery server(s) 210 to access, retrieve, process, play… requested content object(s)).

Regarding claim 12, the claim is directed to a medium claim corresponding to system claim 8 and comprising similar subject matter.  Therefore, claim 12 is rejected under a similar rationale as claim 8.  

Regarding claims 14-18, the claims are directed to method claims corresponding to system claims 4-8 and comprising similar subject matter.  Therefore, claims 14-18 are rejected under a similar rationale as claims 4-8.  

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Shaffer et al. US Patent Publication No. 2008/0114600 (para. [0030] RTP (Real-time Transport Protocol) which is appropriate for delivering audio and/or video data (or any other low latency data) across a network)

Lee US Patent No. 7,571,253 (col. 2, lines 24-31.  converts the analog audio signals… into digital audio data… and transmits the digital audio data and the digital video data to the clients 10 via the communication network 12.  col. 2, line 66-col. 3, line 14.  audio/video real-time transport (RTP) packet, RTP packet is transmitted… to the clients 10).

Nunes US Patent Publication No. 2014/0002738 (para. [0018] audio device may packetize the audio component into data packets.  para. [0019] audio device may transmit the data packets via the network interface.  audio device may transmit the data packets using Real-time Transport Protocol (RTP))

Mraz et al. US Patent Publication No. 2012/0151075 (para. [0030] UDP is a simple connectionless protocol for network applications that need to transport data between computers over IP networks with minimal time delay.  suitable for transporting time-sensitive data streams such as audio/video data streams)

Teretta et al. US Patent Publication No. 2001/0027491 (para. [0012] UDP packets are generally more efficient in preventing gaps or pauses in the audio portion of the signal)

Guo et al. US Patent Publication No. 2015/0058120 (para. [0075] streaming media… generally use RSTP (real time streaming protocol) and UDP (user datagram protocol).  These protocols permit control messages and save bandwidth by reducing overhead).

Ramakrishnan et al. US Patent Publication No. 2016/0373819 (para. [0043] multicast protocol allows for efficient distribution of these signals)

Crabetree US Patent Publication No. 2017/0118263 (para. [0003],[0004])
Kamitakahara et al. US Patent Publication No. 2013/0067523 (para. [0065])
Rodrigues US Patent Publication No. 2013/0024582 (para. [0012]) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445